         Case 3:20-cv-03845-EMC Document 51 Filed 10/15/20 Page 1 of 1




                            OFFICE OF THE CLERK
                        UNITED STATES DISTRICT COURT
                           Northern District of California

                                       CIVIL MINUTES


 Date: October 15, 2020           Time: 1:50-2:42=                Judge: EDWARD M. CHEN
                                        52 Minutes

 Case No.: 20-cv-03845-EMC        Case Name: Google LLC v. Sonos, Inc.


Attorneys for Plaintiff: Dave Nelson, Patrick Weston
Attorney for Defendant: Clement Roberts

 Deputy Clerk: Angella Meuleman                       Court Reporter: JoAnn Bryce

                       PROCEEDINGS HELD BY ZOOM WEBINAR

[39] Motion to Dismiss;
Initial Case Management Conference held.


                                          SUMMARY

Parties stated appearances and proffered argument.

Court takes motion under submission for reasons as stated on the record.

Initial Case Management Conference:

Discovery dispute addressed about need for pinpointing citation source code. Court directed the
parties to stipulate for full disclosures that normally would accompany Patent Local Rule 3-4 and
then stipulate to 90 days thereafter.

Private mediation is scheduled with the parties before Judge Phillips in October.

Court further adopts parties proposed schedule through Claims Construction. Scheduling Order
to issue.

Tutorial set for 4/27/2021 at 2:30 p.m. Claims Construction set 5/11/2021 at 2:30 p.m.
